Exhibit 10.1

 

AMENDMENT #2 TO THE AMENDED AND RESTATED SENIOR SECURED PROMISSORY NOTE
ORIGINALLY ISSUED ON SEPTEMBER 28, 2018

 

THIS AMENDMENT #2 to the Note (as defined below) (this "Amendment") is entered
into effective as of December 12, 2019 (the "Effective Date"), by and between
Predictive Oncology, Inc. (f/k/a Precision Therapeutics, Inc.), a Delaware
corporation (the "Company"), and L2 Capital, LLC, a Kansas limited liability
company (the "Holder", and together with the Company, the "Parties").

 

BACKGROUND

 

A.The Company issued that certain amended and restated senior secured promissory
note (the "Note") to the Holder on September 28, 2018, which was amended and
restated as of February 7, 2019.

 

B.The Note was amended pursuant to that certain Amendment #1 dated September 27,
2019.

 

C.The Company and Holder desire to further amend the Note as set forth expressly
below.

 

NOW THEREFORE, in consideration of the execution and delivery of this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.Upon the execution of this Amendment and delivery of the Waiver Shares (as
defined below) by the Company, (i) the "Maturity Date" for all amounts of
principal, interest and other amounts owed and outstanding under the Note as of
the Effective Date shall be extended from December 31, 2019 to March 31, 2020,
and in exchange for such extension (ii) the outstanding principal amount of the
Note is hereby increased by One Hundred Twenty Thousand Dollars ($120,000) such
that as of the Effective Date, the outstanding principal amount (not including
accrued interest and any other amounts) owed under the Note is $1,909,104

 

2.From the period of time commencing on the Effective Date until March 31, 2020
(the "Financing Repayment Waiver Period"), the Holder shall waive its rights
under the Note to have the Note repaid from the proceeds of any financing
consummated by the Company, provided that, and only if, the Company issues to
the Holder 15,000 shares (the "Waiver Shares") of its common stock prior to the
close of business on December 19, 2019 (the "Deadline"). To the extent that the
Company timely issues the Waiver Shares resulting in the Financing Repayment
Waiver Period going into effect, such waiver shall cease and all rights to
repayment from the proceeds of financings as set forth in the Note shall resume
on March 31, 2020.

 

3.The Company shall include all of the Waiver Shares on any registration
statement filed with the SEC after the Effective Date, other than any
registration statement on Form S-4 or S-8. Failure to do so will result in
liquidated damages of $25,000, being immediately due and payable to the Holder
within 24 hours of such failure.

 

4.If the Waiver Shares are not issued to the Holder on or before the Deadline,
then the Holder shall have the right in its sole discretion to declare this
Amendment void ab initio, by delivering written notice regarding the same to the
Company at any time.

 

 

 



5.This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Note. Except as
specifically modified hereby, all of the provisions of the Note, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect, and this Amendment shall be governed by the same law, and have the same
conflict resolution provisions, as set forth in the Note. The parties hereby
ratify and confirm the terms and conditions of the Note, as supplemented and
amended by this Amendment.

 

 

[Signature page to follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the Effective Date.

 

  PREDICTIVE ONCOLOGY INC.L2 CAPITAL, LLC            By: /s/ Bob MyersBy: /s/
Adam Long     Bob Myers  Adam Long     Chief Financial Officer  Managing Partner

 

